Title: Advice of Council respecting James Hayes’ Newspaper, [9 April 1781]
From: Virginia Executive Council
To: Jefferson, Thomas



[9 April 1781]

The Board being informed that Mr. Hayes, agent for Mr. Dunlap, is nearly ready to begin the publication of his weekly gazette, which by Contract with the executive was to consist always of a full sheet of the size and type of Dunlaps Philadelphia paper containing intelligence, useful essays and public notifications on the part of government, publishing a separate lief for private advertisements, and it being represented that it must frequently happen that there will not be a sufficiency of Intelligence useful essays and public advertisements to fill a sheet, do consent that the vacant space in the principal sheet may be filled up with private advertisements until the board may otherwise order.
